           Case 1:20-cv-03450-CM Document 3 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HAMID REZA ARDANEH,
                                 Plaintiff,
                                                                    1:20-CV-3450 (CM)
                    -against-
                                                                   TRANSFER ORDER
 U.S. GOVERNMENT, et al.,
                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Hamid Reza Ardaneh, who is presently held in the Bridgewater State Hospital,

in Bridgewater, Massachusetts, brings this pro se civil action in an attempt to remove to this

Court what appear to be criminal or civil actions pending against him in state courts in

Massachusetts. For the following reasons, the Court transfers this action to the United States

District Court for the District of Massachusetts.

        A defendant in a pending state criminal action who wishes to remove that action to a

federal district court must “file in the district court of the United States for the district and

division within which such prosecution is pending a notice of removal.” 28 U.S.C. § 1455(a). A

similar rule applies to a defendant in a pending state civil action who wishes to remove that

action to a federal district court. See 28 U.S.C. § 1446(a). Plaintiff’s criminal or civil actions are

pending in state courts in Massachusetts. This Court is therefore the wrong venue for this action.

Massachusetts constitutes one federal judicial district, the District of Massachusetts. 28 U.S.C.

§ 101. The Court therefore transfers this action to the United States District Court for the District

of Massachusetts. 28 U.S.C. § 1406(a).

                                              CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States
           Case 1:20-cv-03450-CM Document 3 Filed 05/08/20 Page 2 of 2



District Court for the District of Massachusetts. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. A

summons shall not issue from this Court. This order closes this case.

       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   May 8, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
